

TECHNICAL ADVISORY SERVICES AGREEMENT


         This Technical Advisory Services Agreement (the “Agreement”) is made
and entered into by and between Ardent Mines Limited (the “Company”), having a
principal place of business located at 100 Wall Street, 21st Floor, New York, NY
10005 and Ad Hoc Associated Advisors Inc. (the “Technical Advisor”) having a
principal address as set forth on the signature page hereto.


         WHEREAS, The Company desires to engage the Technical Advisor to act as
a technical consultant and advisor in connection with the Company's business
matters;


         WHEREAS, The Technical Advisor has experience in evaluating potential
mining operations and providing technical business assessments and advisory
services to corporations, partnerships and other business organizations with
respect to mining operations;


         WHEREAS, the Company is seeking and the Technical Advisor is willing to
furnish such business consulting and advisory services to the Company on the
terms and conditions hereinafter set forth.


         NOW THEREFORE, in consideration of, and for the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties agree as follows:


         1.  PURPOSE. The Company hereby engages the Technical Advisor on a
non-exclusive basis for the term specified in this Agreement to render
consulting and advisory services with respect to the Company’s contemplated
mining operations upon the terms and conditions set forth herein.


         2.  REPRESENTATIONS. The Technical Advisor represents and warrants to
the Company that it is free to enter into this Agreement and the business
consulting and advisory service to be provided pursuant to this Agreement are
not in conflict with any other contractual or other obligation to which the
Technical Advisor is bound. The Company acknowledges that the Technical Advisor
is in the business of providing business consulting and advisory services to
other mining operations and that nothing herein contained shall be construed to
limit or restrict the Technical Advisor in conducting such business with respect
to others, or rendering such services to others except to the extent expressly
set forth herein.


         3.  DELIVERABLES OF THE TECHNICAL ADVISOR. During the term of this
Agreement, the Technical Advisor will provide to the Company the consulting and
advisory services as specified below and make such other deliveries of services
as may be reasonably requested by the Company from time to time.  The Technical
Advisor shall provide the services of its employees to the Company for a total
of approximately fifteen (15) to twenty (20) hours per week.  In the performance
of these duties, the Technical Advisor shall provide the Company with the
benefits of its best judgment and efforts.  The Technical Advisor's business
consulting and advisory deliverables under this Agreement shall include the
following:

 

--------------------------------------------------------------------------------

 

Technical Advisory Services Agreement

--------------------------------------------------------------------------------

 
 
(a)
Review of the technical and geological features of any potential Company mining
projects, including the review of geological and economic feasibility studies;



 
(b)
Assist Company personnel and counsel to the Company with the preparation of
descriptions of the Company’s technical operations for purposes of regulatory
compliance disclosures to be made in filings with the U.S. Securities & Exchange
Commission and provide authorization to be specified as an expert on the subject
of mining projects relative to the information provided for such filings;



 
(c)
Assist the Company in the preparation and delivery of its presentations for
potential investors; and



 
(d)
Advise the Company’s Board of Directors and Management from time to time on an
as-needed basis.



         4.  TERM. The initial term of this Agreement shall be for a period
commencing on the execution of this Agreement and continuing until the first
anniversary of the date of this Agreement.  Either party hereto may terminate
this Agreement on thirty (30) days written notice.


         5.  FEE. In consideration of the business consulting and advisory
services to be rendered pursuant to this Agreement, the Company agrees to
compensate the Technical Advisor as follows:


 
(a)
The Technical Advisor shall be paid at a rate of Two thousand five hundred U.S.
Dollars ($2,500) per month.



 
(b)
In the event that the Technical Advisor is able to assist the Company in the
identification, due diligence and closing of the acquisition of a gold mining
operation with proven reserves at time of acquisition of not less than Four
Hundred Thousand (400,000) ounces of gold, the Technical Advisor shall receive a
bonus from the Company within ninety (90) days of such Closing, consisting of
shares of restricted common stock of the Company, in an amount to be determined
based on the size and projected profitability of the deal.



         6.  EXPENSES. In addition to the fees payable hereunder, the Company
shall reimburse the Technical Advisor, within thirty (30) business days of its
request, for any and all reasonable out-of-pocket expense incurred in connection
with the services performed by the Technical Advisor pursuant to this Agreement,
including (i) reasonable hotel, meals and associated expenses; (ii) reasonable
charges for travel; and (iii) other reasonable expenses spent or incurred on the
Company's behalf; provided, however, that any and all such expenses must be
pre-approved by the Company’s Chief Executive Officer in writing.

 
2

--------------------------------------------------------------------------------

 

Technical Advisory Services Agreement

--------------------------------------------------------------------------------

 
         7.  DUE AUTHORIZATION. The Company represents and warrants to the
Technical Advisor that the engagement of the Technical Advisor hereunder has
been duly authorized and approved by the board of directors of the Company and
this Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company.


         8.  USE OF INFORMATION. The Technical Advisor acknowledges that all
opinions and advice (written or oral) given by the Technical Advisor to the
Company in connection with the engagement of the Technical Advisor are intended
for the sole use and benefit of the Company and the Technical Advisor agrees
that no person or entity other than the Company shall be permitted, directly or
indirectly, to make use of all or a portion of the advice of the Technical
Advisor to be given to the Company, including, without limitation, any and all
notes, observations, drafts, memoranda documents, and any and all ancillary
materials thereto, and none of the Technical Advisor’s information pertaining to
such subject matter shall be used for advice to any other person or for any
other purpose or reproduced, disseminated, quoted or referred to at any time, in
any manner or for any purpose, and the Technical Advisor may not make any
references to any third parties regarding any such information.


         9.  CONFIDENTIALITY.  In the performance of its services, the Technical
Advisor may look to such factual information, economic advice and/or research
upon which to base its advice to the Company hereunder as the Technical Advisor
shall in good faith deem reasonable and appropriate.  Except as contemplated by
the terms hereof or as required by applicable law, the Technical Advisor shall
keep confidential all non-public information obtained from the Company or in
connection with the undertakings hereunder, and shall not disclose such
information to any third party without the Company's prior consent, other than
such of its employees and advisors as the Technical Advisor determines to have a
need to know.


         10.  THE TECHNICAL ADVISOR AS AN INDEPENDENT CONTRACTOR.  The Technical
Advisor shall perform its services hereunder as an independent contractor.  The
Technical Advisor’s officers, directors and employees shall not be deemed to be
employees of the Company or affiliates thereof. It is expressly understood and
agreed to by the parties hereto that the Technical Advisor shall have no
authority to act for, represent or bind the Company or any affiliate thereof in
any manner, except as may be agreed to expressly by the Company in writing from
time to time.


         11.  ENTIRE AGREEMENT. This Agreement between the Company and the
Technical Advisor constitutes the entire agreement and understanding of the
parties hereto, and supersedes any and all previous agreements and
understandings, whether oral or written, between the parties with respect to the
matters set forth herein.

 
3

--------------------------------------------------------------------------------

 

Technical Advisory Services Agreement

--------------------------------------------------------------------------------

  
         12.  MISCELLANEOUS.


 
(a)
Any notice or communication permitted or required hereunder shall be in writing
and shall be deemed sufficiently given if hand-delivered or sent by facsimile
and postage prepaid by certified or registered mail, return-receipt-requested,
to the respective parties herein or to such other address as either party may
notify the other in writing.



 
(b)
This Agreement shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors, legal representative and
assigns.  This Agreement may be assigned by the Company without the consent of
the Technical Advisor.  This Agreement may not be assigned by the Technical
Advisor without the written consent of the Company.



 
(c)
This Agreement may be executed in any number of counterparts, each of which
together shall constitute one and the same original document.



 
(d)
No provision of this Agreement may be amended, modified or waived, except in a
writing signed by all of the parties hereto. All provisions regarding use of
information, confidentiality and all miscellaneous provisions shall survive
termination of this Agreement.



 
(e)
This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.



 
(f)
All disputes and controversies arising out of or relating to this Agreement
shall be finally settled and binding under the Rules of International Commercial
Dispute Resolution of the American Arbitration Association (“ICDR”). The place
of arbitration shall be New York. The Arbitration shall be conducted in English
by a single arbitrator appointed in accordance with the ICDR rules. Any award,
verdict or settlement issued under such arbitration may be entered by any party
for order of enforcement by any court of competent jurisdiction. The arbitrator
shall have no power to take interim measures he or she deems necessary,
including injunctive relief and measures for the protection or conservation of
property.

 
[Signature Page Follows]

 
4

--------------------------------------------------------------------------------

 

Technical Advisory Services Agreement

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto, upon proper authority, have caused this
Agreement to be duly executed, on the 9th day of December, 2010.


Ardent Mines Limited


By:
/s/ Leonardo Riera
 
Name: Leonardo Riera
 
Title:   President



Technical Advisor


By:
/s/ Luciano de Freitas Borges
 
Name:
Luciano de Freitas Borges
 
Title:
   
Address: 
SRTVN, Q 705
   
Bloco A, Suites 108/110
   
Brasilia, DF Brazil


 
5

--------------------------------------------------------------------------------

 